

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 2, 2007,
by and among MRU Holdings, Inc., a corporation organized under the laws of the
State of Delaware, with its principal offices at 590 Madison Avenue, 13th Floor,
New York, New York 10022 (the “Company”), and the undersigned buyers (each, a
“Buyer,” and collectively, the “Buyers”).
 
WHEREAS:
 
A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions of the Securities
Purchase Agreement, to issue and sell on the date hereof to each Buyer shares
(the “Common Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”).
 
B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
 
1. Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
a. “Affiliate” of the Company means any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company.
 
b. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
 
c. “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.
 
d. “Delay Period” means, with respect to any obligation to keep any Registration
Statement or prospectus contained therein usable for resales pursuant to Section
3, the shortest period of time determined in good faith by the Company to be
necessary for such purpose when there exist circumstances relating to a material
pending development, including but not limited to, a pending or contemplated
material acquisition or merger or other material transaction or similar event,
which would require disclosure by the Company in such Registration Statement or
the prospectus contained therein of material information which the Company
determines in good faith that it has a bona fide business purpose for keeping
confidential and non-public, and the non-disclosure of which in such
Registration Statement or prospectus contained therein might cause such
Registration Statement or prospectus contained therein to fail to comply with
applicable disclosure requirements. 
 

--------------------------------------------------------------------------------


e. “Effective Date” means the date the Registration Statement has been declared
effective by the SEC.
 
f. “Effectiveness Deadline” means, with respect to the initial Registration
Statement required to be filed hereunder, the earlier of: (i) the date that is
120 days after the Final Closing; and (ii) the 5th trading day following the
date on which the Company is notified by the SEC that the Registration Statement
will not be reviewed or is no longer subject to further comments and review.
 
g. “Eligible Market” means the Principal Market, New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Capital
Market.
 
h. “Filing Deadline” means the date that is 30 days after the Final Closing
Date.
 
i. “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become
irrevocably and unconditionally bound by the provisions of this Agreement in
accordance with Section 9 and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement and who agrees to
become irrevocably and unconditionally bound by the provisions of this Agreement
in accordance with Section 9.
 
j. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
k. “register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements in material
compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
l. “Registrable Securities” means (i) the Common Shares and (ii) any shares of
capital stock issued or issuable with respect to the Common Shares as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise; provided, however, that any Common Shares deemed to be Registrable
Securities shall cease to be, or cease to be deemed, Registrable Securities at
such date that such Common Shares shall be eligible for resale or transfer
without further restriction pursuant to Rule 144(k) (or any successor thereto)
under the 1933 Act.
 
2

--------------------------------------------------------------------------------


m. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
n. “Required Holders” means the holders of at least a majority of the
Registrable Securities.
 
o. “Required Registration Amount” for the Registration Statement means the
number of Common Shares issued pursuant to the Securities Purchase Agreement.
 
p. “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.
 
q. “SEC” means the United States Securities and Exchange Commission.
 
2. Registration.
 
a. Mandatory Registration. The Company shall use reasonable best efforts to
prepare, and, as soon as practicable but in no event later than the Filing
Deadline, file with the SEC the Registration Statement on Form S-3 (except if
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case, the Registration Statement shall be on
another appropriate form in accordance herewith), the resale of at least the
number of shares of Common Stock equal to the Required Registration Amount
determined as of date the Registration Statement is initially filed with the
SEC. The Registration Statement shall contain (except if otherwise directed by
the Required Holders) the “Selling Stockholders” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B. The Company
shall use its reasonable best efforts to have the Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Effectiveness Deadline. By 9:30 am on the second Business Day following the
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.
 
b. Legal Counsel. The Required Holders shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or such other counsel
as thereafter designated by the Required Holders. The Company and Legal Counsel
shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.
 
c. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall undertake to register the Registrable Securities on Form S-3 as soon as
reasonably practicable after such form is available, provided that the Company
shall use its reasonable best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
3

--------------------------------------------------------------------------------


d. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the Filing Deadline (a “Filing Failure”) or (B) not declared effective by
the SEC on or before the Effectiveness Deadline (an “Effectiveness Failure”) or
(ii) on any day after the Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during a Delay Period in compliance with Section 3(n)) pursuant to
such Registration Statement (including, without limitation, because of a failure
to keep such Registration Statement effective, to disclose such information as
is necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock or to maintain the
listing of the Common Stock) (a “Maintenance Failure”) then, as partial relief
for the damages to any holder by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each holder of Registrable Securities relating to such Registration
Statement an amount in cash equal to one percent (1.00%) of the aggregate
Purchase Price (as such term is defined in the Securities Purchase Agreement) of
such Investor’s Registrable Securities included in such Registration Statement
on each of the following dates: (i) the day of a Filing Failure and on every
thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until such Filing Failure is cured; (ii) the day of an Effectiveness
Failure and on every thirtieth day (pro rated for periods totaling less than
thirty (30) days) thereafter until such Effectiveness Failure is cured; and
(iii) the initial day of a Maintenance Failure and on every thirtieth day (pro
rated for periods totaling less than thirty (30) days) thereafter until such
Maintenance Failure is cured. The payments to which a holder shall be entitled
pursuant to this Section 2(d) are referred to herein as “Registration Delay
Payments.” Registration Delay Payments shall be paid on the earlier of (I) the
last day of the calendar month during which such Registration Delay Payments are
incurred and (II) the third Business Day after the event or failure giving rise
to the Registration Delay Payments is cured. In the event the Company fails to
make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of one percent (1.00%) per month
(prorated for partial months) until paid in full. Notwithstanding anything
herein or in the Securities Purchase Agreement to the contrary, in no event
shall the aggregate amount of Registration Delay Payments (other than
Registration Delay Payments payable pursuant to events that are within the
control of the Company) exceed, in the aggregate, seven and a half percent
(7.50%) of the aggregate Purchase Price of the Common Shares.
 
3. Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a) or 2(c), the Company will use its reasonable
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
4

--------------------------------------------------------------------------------


a. The Company shall submit to the SEC, within five (5) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request, unless the Company
determines, in its sole discretion that, notwithstanding such clearance, it is
required to amend the Registration Statement under the rules and regulations
under the 1933 Act, in which case the Company will use its reasonable best
efforts to amend the Registration Statement as promptly as practicable, address
any comments the staff may have with respect to the amended Registration
Statement and request acceleration of the Registration Statement within five (5)
Business Days after it learns that the staff has no further comments. The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times until the earlier of (i) the date as of which the Investors may sell
all of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.
 
b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
reasonably necessary to keep such Registration Statement effective at all times
during the Registration Period, and, during such period, comply in all material
respects with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-QSB, Form 10-KSB, or any
analogous report under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.
 
c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least four (4) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-KSB, Quarterly Reports on Form 10-QSB and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement therein in a form to which
Legal Counsel reasonably objects, provided, however, that Legal Counsel shall
have one Business Day to respond in writing to the Company General Counsel with
comments, if any, to such Registration Statement or any amendments or
supplements to such Registration Statement or any other Registration Statements,
and failure to timely respond shall result in Legal Counsel and each Buyer
irrevocably forfeiting its review and comment rights as set forth in this
Section 3(c) hereof. For the avoidance of doubt, Legal Counsel shall have no
right of approval in connection with the review and comment rights granted in
this Section 3(c) hereof. Unless otherwise publicly available through the EDGAR
database, the Company shall furnish to Legal Counsel, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.
 
5

--------------------------------------------------------------------------------


d. Unless otherwise publicly available through the EDGAR database, the Company
shall furnish to each Investor whose Registrable Securities are included in any
Registration Statement, (i) promptly after the same is prepared and filed with
the SEC, at least one copy of such Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, all exhibits and
each preliminary prospectus, (ii) upon the effectiveness of any Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request) and (iii) such other documents,
including copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.
 
e. The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall as promptly as
reasonably practicable, notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as reasonably practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and unless otherwise publicly available through the EDGAR
database, deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Investor (or such other number of copies as Legal Counsel or
such Investor may reasonably request). The Company shall also as promptly as
reasonably practicable notify Legal Counsel and each Investor in writing (i)
when a prospectus or any prospectus supplement, other than a prospectus
supplement filed solely to identify a new selling securityholder, or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.
 
6

--------------------------------------------------------------------------------


g. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension as promptly as reasonably
practicable and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
 
h. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
i. The Company shall use its reasonable best efforts either to (i) cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all of the Registrable Securities required to be
covered by a Registration Statement on the NASDAQ Global Select Market or (iii)
if, despite the Company’s reasonable best efforts to satisfy the preceding
clauses (i) and (ii), the Company is unsuccessful in satisfying the preceding
clauses (i) and (ii), to use its reasonable best efforts to secure the inclusion
for quotation on the NASDAQ Global Market or the American Stock Exchange for
such Registrable Securities and, without limiting the generality of the
foregoing, to use its reasonable best efforts to arrange for at least two market
makers to register with the National Association of Securities Dealers, Inc.
(“NASD”) as such with respect to such Registrable Securities. The Company shall
pay all fees and expenses in connection with satisfying its obligation under
this Section 3(i).
 
7

--------------------------------------------------------------------------------


j. The Company shall reasonably cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.
 
k. The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.
 
l. The Company shall otherwise use its reasonable best efforts to comply in all
material respects with all applicable rules and regulations of the SEC in
connection with any registration hereunder.
 
m. Within three (3) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to Legal Counsel on
behalf of the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.
 
n. Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC
or any Principal Market (as defined in the Securities Purchase Agreement) or
Eligible Market and any Investor being deemed an underwriter by the SEC shall
not relieve the Company of any obligations it has under this Agreement or any
other Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Exhibit B in the Registration Statement.
 
o. If requested by an Investor, the Company shall as soon as practicable (i)
incorporate in a prospectus supplement such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.
 
8

--------------------------------------------------------------------------------


p. Effectiveness Requirement; Delay Period.
 
(1) Effectiveness Requirement. The Company agrees to use its reasonable best
efforts to keep each Registration Statement continuously effective and the
prospectus included in such Registration Statement usable for resales for a
period commencing on the date that such Registration Statement is initially
declared effective by the SEC and terminating on the date when all of the
Registrable Securities covered by such Registration Statement have been sold
pursuant to such Registration Statement or cease to be Registrable Securities
(the “Effectiveness Period”); provided, however, that the Company shall be
permitted to suspend the sales of Registrable Securities during any Delay
Period.
 
(2) Delay Period.  A Delay Period shall commence on and include the date that
the Company gives written notice (a “Delay Notice”) to the Investors that such
Registration Statement or any prospectus contained therein is no longer usable
as a result of a material pending development and shall end on the date when the
Investors are advised in writing by the Company that the current Delay Period
has terminated (it being understood that the Company shall provide such notice
to all Investors promptly upon making the determination that the Delay Period
has ended); provided, however, that the Company shall not be entitled to Delay
Periods having durations that exceed thirty (30) consecutive days and during any
three hundred sixty five (365) day period such Delay Periods shall not exceed an
aggregate of forty-five (45) days and the first day of any Delay Period must be
at least five (5) trading days after the last day of any prior Delay Period. The
Company covenants and agrees that it shall not deliver a Delay Notice with
respect to a Delay Period unless Company employees, officers and directors and
their Affiliates and any other holders of registration rights with respect to
the Company’s Common Stock are also prohibited by the Company for the duration
of such Delay Period from effecting any public sales of shares of Common Stock
beneficially owned by them. The Company represents that it has no knowledge of
any circumstance that would reasonably be expected at the time of the
effectiveness of any Registration Statement to cause the Company to exercise its
rights under this Section 3(n).
 
(3) Notice. The Company shall, in the event such Registration Statement is
declared effective, provide to each Investor a reasonable number of copies of
the prospectus which is a part of such Registration Statement (unless otherwise
publicly available through the EDGAR database), notify each such Investor when
such Registration Statement has become effective and take such other actions as
are required to permit unrestricted resales of the Registrable Securities. The
Company further agrees to supplement or amend each Registration Statement if and
as required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Registration Statement or by the
1933 Act or by any other rules and regulations thereunder for registrations.
 
9

--------------------------------------------------------------------------------


(4) Effective Registration Statement. A Registration Statement shall not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that if, after it has been declared effective, the
offering of Registrable Securities pursuant to such Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
shall be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume.
 
4. Obligations of the Investors.
 
a. At least five (5) Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify each Investor of the
information the Company requires from each such Investor if such Investor elects
to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company at least two (2) Business Days prior to the filing of a
Registration Statement (or any amendment or supplement thereto) such information
regarding itself, the Registrable Securities held by it and to be sold and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and such information as the Company
may, after conferring with legal counsel with regard to information relating to
the Investors that would be required by the SEC to be included in such
Registration Statement or prospectus included therein, reasonably request for
inclusion in such Registration Statement or prospectus included therein. The
Investors shall execute such documents in connection with such registration as
the Company may reasonably request, including without limitation, a
questionnaire in substantially the form attached to this Agreement as Exhibit C
and selling stockholder certificate in substantially the form attached to this
Agreement as Exhibit D. Each Investor as to which any registration is being
effected agrees to promptly furnish to the Company all information with respect
to such Investor necessary to make the information previously furnished to the
Company by such Investor not materially misleading.
 
b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Investor has notified the Company in writing of such Investor’s election to
exclude all of such Investor’s Registrable Securities from such Registration
Statement.
 
c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of notice that (i) the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) has been filed with the SEC; (ii) no supplement or amendment is
required; or (iii) advised in writing by the Company that the use of the
applicable prospectus may be resumed. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f) and for which the Investor has not yet settled.
 
10

--------------------------------------------------------------------------------


d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5. Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts, brokerage fees and
commissions incurred in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, all fees and
expenses of complying with securities or blue sky laws, and fees and
disbursements of counsel for the Company, shall be paid by the Company.
 
6. Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
a. To the fullest extent permitted by law, the Company shall, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any violation of this Agreement (the matters in
the foregoing clauses (i) through (iv) being, collectively, “Violations”),
except to the extent, but only to the extent: (A) such Violations which occur in
reliance upon and in conformity with information regarding such Investor
furnished in writing to the Company by such Investor for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Investor for use in the Registration
Statement or any amendment thereto, such prospectus or such form of prospectus
or in any amendment or supplement thereto (it being understood that the Investor
has approved Exhibit B hereto for this purpose); or (B) in the case of an
occurrence of an event of the type specified in Sections 3(f) and (g), the use
by such Investor of an outdated or defective prospectus after the Company has
notified such Investor in writing that the prospectus is outdated or defective
and prior to the receipt by such Investor of the advice contemplated under
Section 4(c)(iii) hereof. Subject to Section 6(c), the Company shall reimburse
the Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim, provided, however,
that, to the extent there is a disagreement between an Indemnified Person and
the Company as to whether the Indemnified Person is entitled to indemnification
hereunder, the Company’s obligation to make periodic payments pursuant to this
section 6(a) may be conditioned upon receipt by the Company of a written
undertaking by the Indemnified Person to repay any periodic payments made by the
Company to the Indemnified Person pursuant to this Section 6(a) in the event it
is finally determined by a court of competent jurisdiction that the Indemnified
Person is not entitled to indemnification hereunder. Notwithstanding anything to
the contrary contained herein, the indemnification agreement contained in this
Section 6(a) shall not apply to amounts paid in settlement of a Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.
 
11

--------------------------------------------------------------------------------


b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed, provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.
 

12

--------------------------------------------------------------------------------


c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party if,
in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
13

--------------------------------------------------------------------------------


d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7. Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities, which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale, shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
8. Reports Under the 1934 Act.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:
 
a. make and keep public information available, as those terms are understood and
defined in Rule 144;
 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.
 
9. Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.
 
14

--------------------------------------------------------------------------------


10. Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the holders of
at least 66.67% of the Registrable Securities. Any amendment or waiver effected
in accordance with this Section 10 shall be binding upon each Investor and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.
 
11. Miscellaneous.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.
 
b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
15

--------------------------------------------------------------------------------


If to the Company:
 
MRU Holdings, Inc.
590 Madison Avenue, 13th Floor
New York, New York 10022
Telephone: (212) 836-4187
Facsimile:    (212) 444-7530
Attention:   Yariv Katz, Esq., VP and General Counsel
 
with a copy to:
 
Withers Bergman, LLP
430 Park Avenue, 10th Floor
New York, New York 10022
Telephone: (212) 848-9870
Facsimile:    (212) 848-9888
Attention:   David S. Guin, Esq.
 
If to Legal Counsel:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile:    (212) 593-5955
Attention:   Eleazer N. Klein, Esq.
 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
16

--------------------------------------------------------------------------------


e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.
 
f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
17

--------------------------------------------------------------------------------


j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the determination of the Required Holders.
 
k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
m. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein. Each Investor confirms that
it has independently participated in the negotiation and drafting of this
Agreement and has received the advice (or has had the opportunity to seek
advice) of its own counsel and advisors.
 
n. After the date of this Agreement, the Company shall not, without the prior
written consent of the Required Holders, enter into any agreement during the
period when the Registrable Securities covered by this Agreement continue to
meet the definition of Registrable Securities with any holder or prospective
holder of any securities of the Company that would grant such holder
registration rights senior to those granted to the Investors hereunder.
 
o. Currency. As used herein, “Dollar,” “US Dollar” and “$” each mean the lawful
money of the United States.
 
* * * * * *

18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

       
COMPANY:
     
MRU HOLDINGS, INC.
 
   
   
    By:   /s/ Vishal Garg  

--------------------------------------------------------------------------------

Name:   Vishal Garg  
Title:     Chief Financial Officer

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

       
BUYERS:
     
STEELHEAD INVESTMENTS LTD.
 
By: HBK Services, LLC, Investment Advisor
 
   
   
    By:   /s/ Kevin O’Neal  

--------------------------------------------------------------------------------

Name:  Kevin O’Neal  
Title:    Authorized Signatory

 

       
PENINSULA MASTER FUND LTD.
 
   
   
    By:   /s/ Scott A. Bedford  

--------------------------------------------------------------------------------

Name:  Scott A. Bedford  
Title:    President of GP/Managing Member

 

       
PENINSULA CATALYST FUND QP, LP
 
   
   
    By:   /s/ Michael Ogborne  

--------------------------------------------------------------------------------

Name:  Michael Ogborne  
Title:    GP/Managing Member

 

       
PENINSULA CATALYST FUND LP
 
   
   
    By:   /s/ Michael Ogborne  

--------------------------------------------------------------------------------

Name:  Michael Ogborne  
Title:    GP/Managing Member
 

 

       
BATTERY INVESTMENT PARTNERS VII, LLC
 
By: Battery Partners VII, LLC
 
   
   
    By:   /s/ Thomas J. Crotty  

--------------------------------------------------------------------------------

Name:  Thomas J. Crotty  
Title:    Member Manager

 

--------------------------------------------------------------------------------





       
BATTERY VENTURES VII, LLC
 
By: Battery Partners VII, LLC
 
   
   
    By:   /s/ Thomas J. Crotty  

--------------------------------------------------------------------------------

Name:  Thomas J. Crotty  
Title:    Member Manager

 

       
ARTHUR STREET FUND II, L.P.
 
By: BlackRock Private Equity II, L.P., its member manager
 
By: Portfolio Administration & Management Ltd., its general partner
 
   
   
    By:   /s/ Jay J. Park  

--------------------------------------------------------------------------------

Name:   Jay J. Park  
Title:    Vice President 

 

       
ARTHUR STREET PORTFOLIO II, L.P.
 
By: BlackRock DivPEP II, LLC, its managing general partner
 
By: BlackRock Private Equity II, L.P., its member manager
 
By: Portfolio Administration & Management Ltd., its general partner
 
   
   
    By:   /s/ Jay J. Park  

--------------------------------------------------------------------------------

Name:   Jay J. Park  
Title:    Vice President

 

       
VESEY STREET FUND II, L.P.
 
By: BlackRock DivPEP II, LLC, its general partner
 
By: BlackRock Private Equity II, L.P., its member manager
 
By: Portfolio Administration & Management Ltd., its general partner
 
   
   
    By:   /s/ Jay J. Park  

--------------------------------------------------------------------------------

Name:   Jay J. Park  
Title:    Vice President

 

--------------------------------------------------------------------------------


 

       
VESEY STREET PORTFOLIO II, L.P.
 
By: BlackRock DivPEP II, LLC, its managing general partner
 
By: BlackRock Private Equity II, L.P., its member manager
 
By: Portfolio Administration & Management Ltd., its general partner
 
   
   
    By:   /s/ Jay J. Park  

--------------------------------------------------------------------------------

Name:   Jay J. Park  
Title:    Vice President 

 

       
SUTTONBROOK CAPITAL PORTFOLIO LP
 
   
   
    By:   /s/ Brett Spector  

--------------------------------------------------------------------------------

Name:   Brett Spector  
Title:    Authorized Person

 

       
LBI GROUP INC.
 
   
   
    By:   /s/ Eric Salzman  

--------------------------------------------------------------------------------

Name:   Eric Salzman  
Title:    Managing Director

 

       
UBS O’CONNOR LLC F/B/O O’CONNOR PIPES CORPORATE STRATEGIES MASTER LIMITED
 
   
   
    By:   /s/ Jeffrey F. Putnam  

--------------------------------------------------------------------------------

Name:  Jeffrey F. Putnam  
Title:    Executive Director


       
CRYSTAL LAKE PARTNERS LLC
 
   
   
    By:   /s/ Aaron Fleck  

--------------------------------------------------------------------------------

Name:   Aaron Fleck  
Title:    General Partner


--------------------------------------------------------------------------------


 
SCHEDULE OF BUYERS
 
 
Buyer
Buyer’s Address
and Facsimile Number
Buyer’s Representative’s Address
and Facsimile Number
     

 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF NOTICE OF EFFECTIVENESS
 
OF REGISTRATION STATEMENT
 
[Transfer Agent]
Attention: _________________
Re: MRU Holdings, Inc.
 
Ladies and Gentlemen:
 
 
[We are][I am] counsel to MRU Holdings, Inc., a corporation organized under the
laws of the State of Delaware (the “Company”), and have represented the Company
in connection with that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”), entered into by and among the Company and the
buyers named therein (collectively, the “Holders”) pursuant to which the Company
issued to the Holders its shares of the Company’s Common Stock, par value $0.001
per share (the “Common Stock”). Pursuant to the Securities Purchase Agreement,
the Company also has entered into a Registration Rights Agreement with the
Holders (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the resale of the Registrable Securities
(as defined in the Registration Rights Agreement) under the Securities Act of
1933, as amended (the “1933 Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on ____________ ___, 2007, the Company
filed a Registration Statement on Form S-3 (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities.


 

 
Very truly yours,
 
[ISSUER’S COUNSEL]
 
By:_____________________

 
CC:  [LIST NAMES OF HOLDERS]
A-1

--------------------------------------------------------------------------------


 
EXHIBIT B


SELLING STOCKHOLDERS
 
The shares of Common Stock being offered by the selling stockholders are those
previously issued to the selling stockholders. For additional information
regarding the issuances of Common Stock, see “Private Placement of Common
Shares” above. We are registering the shares of Common Stock in order to permit
the selling stockholders to offer the shares for resale from time to time.
Because each selling stockholder may offer all or a portion of the shares of
Common Stock offered by this prospectus at any time and from time to time after
the date hereof, no estimate can be made of the number of shares of Common Stock
that each selling stockholder may retain upon completion of this offering. The
shares of Common Stock being offered by this prospectus may be offered directly
by the selling stockholders named below or by pledges, donees, transferees or
other successors in interest thereto, as discussed under “Plan of Distribution”
below. Except for the ownership of the shares of Common Stock, the selling
stockholders have not had any material relationship with us within the past
three years.
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling shareholder, based on its ownership of the
shares of Common Stock, as of ________, 200_.
 
The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.
 
The fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.
 
Under the rules of the Securities and Exchange Commission, beneficial ownership
includes shares over which the named stockholder exercises voting and/or
investment power. Unless otherwise indicated in the footnotes below, we believe
that the persons and entities named in the table have sole voting and investment
power with respect to all shares beneficially owned, subject to applicable
community property laws. The information with respect to beneficial ownership of
shares of Common Stock held by each person is based upon record ownership data
provided by our transfer agent, information supplied or confirmed by the selling
stockholders, based upon statements filed with the Securities and Exchange
Commission or based upon our actual knowledge.

B-1

--------------------------------------------------------------------------------


 
 
 
Name of Selling Stockholder
 
Number of Shares Owned Prior to Offering
 
Maximum Number of Shares to be Sold Pursuant to this Prospectus
 
 
Number of Shares Owned After Offering



 


 

B-2

--------------------------------------------------------------------------------



PLAN OF DISTRIBUTION


We are registering the shares of Common Stock previously issued to permit the
resale of these shares of Common Stock from time to time by the persons or
entities listed under the “Selling Stockholders” section of this prospectus. As
used in this section of the prospectus, the term “selling stockholders” includes
the selling stockholders named in the table above and any of their donees,
pledges, transferees or other successors in interest who receive shares of
Common Stock offered hereby from a selling stockholder as a gift, pledge or
other non-sale related transfer and who subsequently sell any of such shares
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of Common Stock. We will bear
all fees and expenses incident to our obligation to register the shares of
Common Stock.
 
The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,
 
· on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;
 
· in the over-the-counter market;
 
· in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;
 
· through the writing of options, whether such options are listed on an options
exchange or otherwise;
 
· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
· block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;
 
· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
· an exchange distribution in accordance with the rules of the applicable
exchange;
 
· privately negotiated transactions;
 
· short sales;

B-3

--------------------------------------------------------------------------------


· sales pursuant to Rule 144;
 
· broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;
 
· a combination of any such methods of sale; and
 
· any other method permitted pursuant to applicable law.
 
If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the Common Stock owned by them and, if they default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of Common Stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b) or other applicable provision of
the Securities Act of 1933, as amended, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of Common Stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.
 
The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
B-4

--------------------------------------------------------------------------------


 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M, which may limit the timing of purchases and sales of
any of the shares of Common Stock by the selling stockholders and any other
participating person. Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of Common Stock to engage in
market-making activities with respect to the shares of Common Stock. All of the
foregoing may affect the marketability of the shares of Common Stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of Common Stock.
 
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify and hold harmless the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution. We may be indemnified and held harmless by the selling
stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholder specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

B-5

--------------------------------------------------------------------------------



EXHIBIT C
 
SELLING INVESTOR QUESTIONNAIRE
 
The undersigned beneficial owner of common stock (the “Common Stock”), of MRU
Holdings, Inc. (the “Company”) understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of the Common Stock, in
accordance with the terms of the Registration Rights Agreement, dated as of
_________ [ ], 2007 (the “Registration Rights Agreement”), among the Company and
the Investors named therein. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

 
(a)
Full Legal Name of Selling Investor

     

          


 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which the Common Stock listed in Item 3 below are held:

     

        

 
 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

     

       

      

      

   


2. Address for Notices to Selling Investor:

               
Telephone: 
Fax: 
E-mail:  
Contact Person: 


C-1

--------------------------------------------------------------------------------



3. Beneficial Ownership of Common Stock:
 

   
Number of shares of Common Stock beneficially owned:

     

        



4. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes ¨ No ¨
 

 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(b)
Are you an affiliate of a broker-dealer?

 
Yes ¨ No ¨
 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Common Stock in the ordinary course of business, and at the time of the purchase
of the Common Stock to be resold, you had no agreements or understandings,
directly or indirectly, with any person to distribute the Common Stock?

 
Yes ¨ No ¨
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 


5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Investor.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Common Stock
listed above in Item 3.
 

   
Type and Amount of other securities beneficially owned by the Selling Investor:

     

        

          


C-2

--------------------------------------------------------------------------------


 
6.
Relationships with the Company:

   

  Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (wners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

   

  State any exceptions here:

   

       

     

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.





Dated: _______________________ Beneficial Owner: __________________________    
  By: _____________________________________  
Name:
Title: 



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Withers Bergman LLP
430 Park Avenue, 10th Floor
New York, New York 10022
Facsimile No.: (212) 848-9888
Attn: David S. Guin, Esq.

C-3

--------------------------------------------------------------------------------



EXHIBIT D
 
[insert date]
 


American Stock Transfer & Trust Company
6201 Fifteenth Avenue, 2nd Floor
Brooklyn, New York 11219
Attn: Isaac Kagan
 
 
Re:       MRU Holdings, Inc. (the “Company”); Common Stock 
 
Dear Mr. Kagan:
 
Please be advised that [specify exact name of selling stockholder] has sold
[specify number of shares sold] shares of the above referenced security on
_______________ in accordance with the terms outlined in the prospectus dated
[        ], 2007. The undersigned represents and warrants to you and the Company
as follows:
 
__        The sale was made pursuant to the prospectus dated [         ], 200_.
 
__        I/We have delivered a copy of the prospectus to the buyer.
 
Please issue a clean certificate for the above referenced security in the name
of  [specify exact name in which new certificate(s) is to be issued].
 

 
Very truly yours,
 
[Specify entity name, if applicable, or name of individual]
 
______________________________________
By:            [specify name and title of signatory signing on behalf of selling
stockholder/or name of individual]


 
cc:           MRU Holdings, Inc.
                Attention: General Counsel

D-1

--------------------------------------------------------------------------------


 